Citation Nr: 0020317	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-06 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
January 1947.  

The veteran died on October [redacted], 1986; the appellant is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran died on October [redacted], 1986, as the result 
of a hemorrhage from a pelvic vessel due to an anterior resection 
for rectal carcinoma.  

3.  At the time of his death, service connection was not in 
effect for any disability.  

4.  The veteran's rectal cancer, which was first clinically 
manifested many years after service, is not shown to have 
been causally related to any incident in service, including 
the reported exposure to ionizing radiation.  



CONCLUSION OF LAW

The veteran's fatal rectal cancer was not due to disease or 
injury which was incurred in or aggravated by the veteran's 
period of active service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.301, 3.303, 3.307, 3.309, 3.311, 3.312 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

A careful review of the record indicates that some of the 
veteran's service medical records were destroyed in the 1973 
fire at the National Personnel Records Center.  A review of 
the available service records shows that, on morning reports 
dated from April to July 1946, the veteran was reported to 
have been assigned to the 89th Signal Operation Battalion in 
Yokohama, Japan.  There was no notation of any illness, 
injury or treatment.  On discharge examination in February 
1947, the veteran's anus, rectum, abdominal wall and viscera 
were reported to be clinically normal.  

The medical records dated in October 1986 from the Maine 
Coast Memorial Hospital revealed that the veteran was 
diagnosed as having carcinoma of the rectum.  The veteran 
indicated that the symptoms began approximately one year 
earlier.  On a post-mortem report, the diagnosis was that of 
recent anterior resection of rectosigmoid for carcinoma of 
the colon, large pelvic abscess and adhesions of the small 
bowel.  

The certificate of death shows that the veteran died on 
October [redacted], 1986.  The cause of death was that of hemorrhage 
from pelvic vessel due to or as a consequence of anterior 
resection for rectal carcinoma.  

The appellant has alleged that the veteran served in the 
Occupational Forces in Japan from April to December 1946 as a 
teletype operator.  She reported that he had been in 
Hiroshima for some time during that period.  

In September 1995, the Defense Nuclear Agency reported that 
the veteran's discharge certificate revealed that, in April 
1946, the veteran reported to "B" Company, 89th Signal 
Operation Battalion at Yokohama, Honshu, Japan, which was 
approximately 400 miles from Hiroshima and 550 miles from 
Nagasaki.  The veteran was reported to have remained in the 
Yokohama area through July 1946.  It was reported that Army 
records did not document the veteran's presence in the 
Hiroshima or Nagasaki areas during the VA-defined period of 
occupation-August 1945 to July 1946.  

During a hearing at the RO in May 1996, the appellant 
testified that she believed that the veteran's death was due 
to exposure to ionizing radiation while stationed in Japan 
after World War II.  She reported that the veteran had died 
due to complications from colon cancer surgery.  The 
appellant introduced photographs of the veteran, some of 
which were reportedly taken while he was in Hiroshima.  She 
stated that the veteran had told her that he had been 
stationed at a bomb site for four months.  

In August 1997, a letter from the Defense Special Weapons 
Agency stated that they were unable to state definitively 
that the veteran had not been present within the areas of 
Hiroshima and Nagasaki, although his presence had not been 
documented there.  It was reported that, if the VA conceded 
that the veteran had a presence with the American occupation 
forces in Hiroshima and Nagasaki, the maximum possible 
radiation dose that might have been received from external 
radiation, inhalation and ingestion was less than one rem.

In accordance with regulatory requirements, the RO forwarded 
the case to the Director of Compensation and Pension Service.  
In a March 2000 memorandum, the Chief Public Health and 
Environmental Hazards Officer responded to a request for 
review of the veteran's record by noting that the veteran's 
exposure to a dose of ionizing radiation during service was 
less than 1 rem.  It was noted that the Committee on 
Interagency Radiation Research and Policy Coordination 
(CIRRPC) Science Panel Report Number 6, 1988, did not provide 
screening doses for rectal cancer.  Citing Mettler and Upton, 
Medical Effects of Ionizing Radiation, 181 (2d ed. 1995), the 
physician noted that "[a] statistically significant 
increased risk for rectal cancer ha[d] been found only after 
extremely high radiation therapy doses (e.g., thousands of 
rads)."  

The VA physician concluded that it was unlikely that the 
veteran's rectal cancer could be attributed to exposure to 
ionizing radiation in service.  

In an April 2000 letter, the VA Compensation and Pension 
Service Director conveyed the opinion to the RO.  



Analysis

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The evidence shows that the veteran may have been exposed to 
ionizing radiation during service.  The medical evidence 
shows that the veteran had rectal cancer which is considered 
a "radiogenic" disease as defined by 38 C.F.R. § 3.311.  

When an appellant submits a well-grounded claim, VA must 
assist her in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the appellant is 
required to comply with 38 U.S.C.A. § 5107(a).  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310.  A death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability which is causally related to service either 
caused, or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  Although there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period; the presumptive 
period for malignant tumors is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Certain specified disabilities becoming manifest in a 
"radiation-exposed veteran" shall be service connected.  
38 U.S.C.A. § 1112(c)(1), (2); 38 C.F.R. § 3.309(d)(1), (2).  
The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

Although the evidence does show that the veteran may have 
participated in a "radiation-risk activity" as defined by 
the applicable regulations, rectal cancer is not one of the 
specified presumptive diseases.  Thus, the veteran's rectal 
cancer cannot be service connected under the provisions of 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  

Service connection, however, may also be established for 
disabilities deemed as potentially "radiogenic" diseases 
pursuant to 38 C.F.R. § 3.311.  Rectal cancer is considered 
to be potentially radiogenic diseases pursuant to 38 C.F.R. 
§ 3.311.  

The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service do not 
necessarily establish entitlement to service connection.  All 
relevant factors, including the amount of radiation exposure, 
must be considered in determining whether the record supports 
the contended etiologic relationship.  

It is pertinent that no medical evidence has been submitted 
to suggest that rectal cancer developed while the veteran was 
serving on active duty or until many years thereafter, and 
the appellant has not contended otherwise.  

The first evidence of a rectal cancer was in 1986, many years 
after the veteran's separation from service.  

Following review of the entire evidence of record, it is the 
Board's judgment that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.  In support of this conclusion, 
the Board notes that there is no competent evidence to show 
that the veteran's rectal cancer was due to radiation 
exposure in service.  

On the other hand, the opinion of the Chief Public Health and 
Environmental Hazards Officer is against the appellant's 
claim.  As it specifically considered the dose estimate for 
the veteran and pertinent quantitative analyses in recent 
scientific studies, the Board has given great weight to this 
well-reasoned medical opinion.  

For the foregoing reasons, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

